                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–02080–KMT


VONNA GRANTHAM,

       Plaintiff/Counter-Defendant

v.

SSC COLORADO SPRINGS CEDARWOOD OPERATING COMPANY LLC d/b/a
Cedarwood Health Care Center,

       Defendant/Counter-Plaintiff


                                            ORDER


       This matter is before the court on Plaintiff’s “Motion to Amend Complaint Pursuant to

F.R.C.P. 15(a).” ([“Motion”], Doc. No. 53.) Defendant has responded in opposition to

Plaintiff’s motion, and Plaintiff has replied. ([“Response”], Doc. No. 54; [“Reply”], Doc. No.

55.)

                                STATEMENT OF THE CASE

       Plaintiff Vonna Grantham brings this lawsuit against her former employer, Defendant

SSC Colorado Springs Cedarwood Operating Company d/b/a Cedarwood Health Care Center,

alleging violations of the Age Discrimination in Employment Act of 1967 [“ADEA”], 29 U.S.C.

§ 621 et seq., and the Americans with Disabilities Act [“ADA”], 42 U.S.C. § 12101, et seq..

([“Complaint”], Doc. No. 1.)
        Plaintiff, who is sixty-seven years old, is said to suffer from “severe left knee

tricompartmental degenerative disease,” stemming from a work-related injury. (Id. at ¶¶ 6-7,

11.) In August 2016, Plaintiff’s doctor reportedly “medically restricted [her] from lifting over 20

pounds,” because of her condition. (Id. at ¶¶ 8, 11, 13.) At that time, Plaintiff was employed by

Defendant.1 (See id. at ¶¶ 12-13.)

        According to the Complaint, on September 3, 2016, Plaintiff informed her supervisor,

Ms. Waters, of her medical prognosis, and requested “assign[ment] to a position which did not

require her to exceed her lifting restriction.” (Id. at ¶¶ 13, 17.) Ms. Waters, in response,

allegedly “refused to accommodate [Plaintiff]’s disability by assigning her to a different

position,” and instead, “insisted” that Plaintiff return to work as a “CNA,” even though the

position would require Plaintiff “to lift patients four or five times a shift.” (Id. at ¶¶ 14-15, 19.)

Plaintiff further alleges that Ms. Waters “took her off the schedule completely after she requested

a reasonable accommodation.” (Id. at ¶ 19.)

        Over the next few months, Plaintiff reportedly continued to ask her supervisor for an

alternative work assignment, but to no avail. (Id. at ¶¶ 17-18, 22, 24.) In addition, Plaintiff

alleges that her supervisor refused to let her apply for a receptionist position available with

Defendant. (Id. at ¶ 25-27.) Plaintiff claims that Defendant ultimately hired a “substantially

younger employee” for that position. (Id. at ¶ 28.)

        Based on these allegations, on December 29, 2016, Plaintiff filed a charge of

discrimination against Defendant with the Equal Employment Opportunity Commission



1
 The Complaint does not allege Plaintiff’s job title, or the precise nature of her employment with
Defendant.

                                                   2
[“EEOC”]. (Id. at ¶ 3.) After receiving notice of her right to sue, Plaintiff thereafter commenced

this lawsuit, on August 15, 2018, asserting claims against Defendant for age and disability

discrimination. (Id. at ¶¶ 4-5, 30-44.) Plaintiff seeks monetary damages, as well as injunctive

relief. (Id. at 6.)

        On September 23, 2019, Plaintiff filed a motion for leave to amend her complaint, asking

to add SavaSeniorCare Administrative Services, LLC [“Sava”] as a defendant.2 (Mot. 1.)

Plaintiff argues that she should be allowed to amend her complaint, under Federal Rule of Civil

Procedure 15(a)(2), because, at all times relevant to her claims, Sava was her “joint employer.”

(Id. at 2.) In addition, Plaintiff contends that Defendant “has gone to great lengths to conceal the

identities of the persons or entities who made the decisions not to accommodate [Plaintiff]’s

disability.” (Id. at 3.) She claims to have only recently identified Sava as an entity “whose

employees directed the actions of” Defendant.3 (Id. at 3-4.)

        The proposed Amended Complaint, attached as an exhibit to Plaintiff’s motion, does add

Sava as a defendant, but includes no new causes of action or requests for relief. ([“Proposed

Amended Complaint”], Mot. Ex. 9.) In the proposed Amended Complaint, Plaintiff alleges that


2
  In the caption of the proposed Amended Complaint, Plaintiff lists the new Defendant as “Sava
SeniorCare.” (Mot. Ex. 9 at 1.) However, within the body of the proposed pleading, the entity is
repeatedly referred to as “SavaSeniorCare.” (Id. at ¶¶ 10, 32-38.) In its Response, Defendant
likewise refers to the entity as “SavaSeniorCare.” (Resp. 1.) But in interrogatory responses, the
entity is, once again, identified as “Sava SeniorCare.” (Reply Ex. 1 at 3-4.) Although the
insertion of a space between “Sava” and “SeniorCare” is likely a distinction without a difference,
this contradiction and inconsistency in spelling should be eliminated, and the correct spelling
should be utilized in any future court filings. For now, the court will refer to the entity as
“SavaSeniorCare,” given that this spelling appears more frequently in the parties’ documents.
3
 The parties do not address whether the “SSC” in the name of Defendant SSC Colorado Springs
Cedarwood Operating Company d/b/a Cedarwood Health Care Center is an abbreviation for
SavaSeniorCare. However, such an assumption is a logical inference.

                                                 3
Sava “directed and controlled” the “terms and conditions” of her employment with Defendant.

(Id. at ¶ 32.) Plaintiff alleges, specifically, that Sava “published and implemented” Defendant’s

“policies and practices for accommodating disabilities;” that it “determined” whether

Defendant’s employees would “be accommodated with light duty positions;” and that it

“performed significant human resources functions” for Defendant, including “promulgating work

rules and maintaining personnel records for employees.” (Id. at ¶¶ 33-34, 36.) Plaintiff further

alleges, in the proposed pleading, that Sava was the “decision maker[]” with respect to the denial

of her requests for disability accommodations and for “alternative employment.” (Id. at ¶ 38.)

In addition, Plaintiff alleges that her employment with Defendant was “involuntar[ily]

terminat[ed]” by Sava, on January 9, 2019. (Id.)

                                  STANDARD OF REVIEW

       Federal Rule of Civil Procedure 15(a), which applies here,4 provides that “[t]he court

should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The

rule’s purpose “is to provide litigants the maximum opportunity for each claim to be decided on

the merits rather than on procedural niceties.” Minter v. Prime Equip., 451 F.3d 1196, 1204

(10th Cir. 2006) (internal quotations omitted). Therefore, “[r]efusing leave to amend is generally

only justified upon a showing of undue delay, undue prejudice to the opposing party, bad faith or

dilatory motive, failure to cure deficiencies by amendments previously allowed, or futility of

amendment.” Bylin v. Billings, 568 F.3d 1224, 1229 (10th Cir. 2009) (quoting Frank v. U.S.


4
  Plaintiff initially filed her motion for leave to amend on September 20, 2019, the date on which
any amended pleadings were due. (Doc. No. 50; see Doc. No. 47 at 10.) However, the motion
was stricken, on September 23, 2019, for failure to comply with Local Rule 15.1(b), and she
filed the present motion that same day. (Doc. No. 52-53.) Because Plaintiff’s initial motion was
timely filed, the Rule 15(a) standard applies. See Fed. R. Civ. P. 15(a), 16(b).

                                                4
West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993)); see Foman v. Davis, 371 U.S. 178, 182 (1962)

(“If the underlying facts or circumstances relied upon by a plaintiff may be a proper subject of

relief, he ought to be afforded an opportunity to test his claims on the merits.”).

                                            ANALYSIS

        Defendant opposes Plaintiff’s motion to amend on three grounds. (Resp. 1.) First,

Defendant argues that the proposed amendment would be futile, because Plaintiff failed to

exhaust her administrative remedies with respect to Sava. (Id. at 3-5.) Specifically, Defendant

contends that Plaintiff neglected to file an EEOC charge of discrimination against Sava before

initiating this lawsuit. (Id. at 4.) In addition, Defendant argues that Plaintiff’s motion is the

product of undue delay, because Plaintiff “has known of the alleged factual basis for adding Sava

for over three years.” (Id. at 5-7.) Finally, Defendant argues that it would be unduly prejudiced,

both strategically and financially, by the addition of another party to this lawsuit at this stage in

the litigation. (Id. at 8-9.)

        A. Futility

        Defendant argues, first, that Plaintiff failed to exhaust her administrative remedies as to

Sava, and that therefore, the proposed addition of that entity to this lawsuit would be futile. (Id.

at 3-5.) “A proposed amendment is futile if the complaint, as amended, would be subject to

dismissal.” United States ex rel. Barrick v. Parker-Migliorini Int’l, LLC, 878 F.3d 1224, 1230

(10th Cir. 2017) (quoting Barnes v. Harris, 783 F.3d 1185, 1197 (10th Cir. 2015)).

        In the Tenth Circuit, a plaintiff must exhaust her administrative remedies prior to

bringing an employment discrimination action in federal court. See Smith v. Cheyenne Ret.

Investors L.P., 904 F.3d 1159, 1163-64 (explaining that a failure to exhaust is an affirmative


                                                   5
defense, rather than a jurisdictional bar to recovery). To do so, a plaintiff must file a charge of

discrimination with the EEOC within 300 days after the alleged unlawful conduct occurred. 42

U.S.C. § 2000e—5(f)(1); 42 U.S.C. § 12117(a); 29 U.S.C. § 626(d)(1); Castaldo v. Denver Pub.

Sch., 276 F. App’x 839, 841 (10th Cir. 2008). The EEOC charge must name each defendant

against whom a plaintiff intends to pursue claims. Knowlton v. Teltrust Phones, Inc., 189 F.3d

1177, 1185 (10th Cir. 1999); see also 42 U.S.C. § 2000e—5(f)(1) (“[A] civil action may be

brought against the responded named in the [EEOC] charge[.]”); 29 U.S.C. § 626(d)(2) (“[T]he

Commission shall promptly notify all persons named in such charge as prospective

defendants[.]”).

       Here, Defendant argues that Plaintiff’s claims against Sava are unexhausted, and

therefore subject to dismissal, because Plaintiff did not name Sava in her EEOC charge. (Resp.

4-5.) However, the omission of Sava’s name is not necessarily fatal to Plaintiff’s claims against

that entity. Indeed, the Tenth Circuit has recognized certain “narrow exceptions” to the

requirement that each defendant be specifically named in an EEOC charge: (1) “where the

defendant was informally referred to in the body of the charge;” or (2) “where there is sufficient

identity of interest between the respondent and the defendant to satisfy the intention of [the ADA

and ADEA] that the defendant have notice of the charge and the EEOC have an opportunity to

attempt conciliation.” Romero v. Union Pac. R.R., 615 F.2d 1303, 1311 (10th Cir. 1980).

       Plaintiff, for her part, appears to concede that her EEOC charge of discrimination neither

specifically identifies, nor informally references, Sava. (See Reply 1-7.) She argues, however,

that an adequate “identity of interest” exists between Defendant and Sava, such that Sava did not

need to be named in the EEOC charge. (Reply 2-4.) Plaintiff argues, specifically, that


                                                  6
Defendant and Sava “are so intertwined” that they should be “treated as a single employer.” (Id.

at 3-4.)

           Under a single employer theory, if two entities are shown to be so interrelated to

effectively constitute an “integrated enterprise,” those entities are deemed to possess “identity of

interest.” See Knowlton, 189 F.3d at 1185 (“When the court has already determined that the

entities are so entwined as to justify holding the parent corporation liable for the subsidiary’s

actions, it would be anomalous to not also conclude that the parent had sufficient identity of

interest to have been notified of the suit.”); Jones v. Standard Consulting, Standard Testing &

Eng’g Co., No. CIV-16-1020-R, 2017 WL 1148685, at *2 n.3 (W.D. Okla. March 24, 2017)

(reading Knowlton to carve out a distinct “single employer” exception); Simmons v. Harman-

Kim, Inc., No. 2:06cv834, 2008 WL 2575649, at *4 (D. Utah June 26, 2008) (“[S]hould Plaintiff

be able to demonstrate that Defendant and HMC constitute an integrated enterprise, it would be

unnecessary for the court to determine whether an identity of interests exists.”). “[F]our factors

[are relevant] in considering whether two nominally separate entities constitute an integrated

enterprise or single employer: (1) interrelations of operations; (2) common management; (3)

centralized control of labor relations; and (4) common ownership and financial control.”

Sandoval v. City of Boulder, 388 F.3d 1312, 1322 (10th Cir. 2004).

           In the proposed Amended Complaint, Plaintiff alleges the following facts to support her

contention that Defendant and Sava should be treated as a single employer for purposes of

liability: (1) Sava and its employees promulgated Defendant’s workplace policies, including

those pertaining to disability accommodations, as well as all employee handbooks, agreements,

alternative dispute resolution policies, and codes of ethics; (2) Sava handles all personnel records


                                                    7
for Defendant; and (3) Sava exercises supervisory control over Defendant’s employment

decisions, including those decisions pertaining to disability accommodations and termination of

employment. (Proposed Am. Compl. ¶¶ 33-38.) These allegations, taken as true, and viewed in

the light most favorable to Plaintiff, are enough to plausibly allege an “identity of interest”

between Defendant and Sava. See Equal Emp’t Opportunity Comm’n v. Smokin’ Spuds, Inc.,

No. 14-cv-02206-REB-KMT, 2015 WL 1756813, at *2 (D. Colo. April 14, 2015) (finding

allegations that two entities “operate[d] as a single (integrated) and/or joint employer,” that they

used the same trade name, and that one entity owned “one hundred percent” of the other entity,

to be sufficient to show “identity of interest”); Simmons, 2008 WL 2575649, at *6 (“Plaintiff has

sufficiently alleged that the operations of HMC and Defendant are interrelated as HMC provides

accounting, payroll, employee benefits services, and other consulting and training services to

Defendant.”).

       On this record, then, it is not evident that Plaintiff’s proposed claims against Sava would

be subject to outright dismissal for failure to exhaust administrative remedies. See Collins v.

Wal-Mart, Inc., 245 F.R.D. 503, 511-12 (D. Kan. 2007) (rejecting the argument that amendment

would be futile, even though the proposed additional defendants were not named in the

plaintiff’s EEOC charge, because the named defendant and the proposed defendants were alleged

to be “an integrated enterprise or a joint employer”). Accordingly, denial of Plaintiff’s motion,

based on futility, would be inappropriate.

       B. Undue Delay

       Defendant next argues that Plaintiff’s motion should be denied, because it was untimely.

(Resp. 5-7.) Untimeliness, or “undue delay,” is a sufficient reason for denying leave to amend.


                                                  8
Frank v. U.S. West, Inc., 3 F.3d 1357, 1366 (10th Cir. 1993); see USX Corp. v. Barnhart, 395

F.3d 161, 167 (3d Cir. 2004) (“[D]elay alone is an insufficient ground to deny leave to amend.

At some point, however, delay will become undue, placing an unwarranted burden on the court,

or will become prejudicial, placing an unfair burden on the opposing party.”). In determining

whether a delay was “undue,” the length of the delay, as well as the reason for its occurrence, are

relevant. Minter v. Prime Equip. Co., 451 F.3d 1196, 1205-06 (10th Cir. 2006).

       Here, Defendant has failed to show that Plaintiff has been dilatory in seeking leave to

amend her pleadings. Indeed, Plaintiff filed her EEOC charge of discrimination on December

29, 2016. (Compl. ¶ 3.) The EEOC did not provide Plaintiff with a notice of right to sue until

May 17, 2018. (Id. at ¶ 4.) Plaintiff filed her initial complaint three months later, on August 15,

2018. (Id. at ¶ 5.) The deadline for joining additional parties and for amending the pleadings

was September 20, 2019. (Doc. No. 47 at 10.) Plaintiff sought leave to amend her pleadings that

same day. (Doc. No. 50.)

       Defendant argues, nevertheless, that Plaintiff’s request to add Sava to this lawsuit is

untimely, because she has known of Sava’s existence “for at least three years.” (Resp. 7.)

However, Plaintiff has produced evidence to show that she only recently learned, through

discovery, the full extent of Sava’s relationship with Defendant. (Reply 7-8, Ex. 1.)

Specifically, Plaintiff has submitted Defendant’s July 23, 2019 interrogatory responses, from

which she reportedly gleaned that Sava operated a shared human resource department with

Defendant, that it maintained Plaintiff’s personnel records, and that it exercised decision-making

as to Plaintiff’s employment. (Id.) On this record, then, the denial of Plaintiff’s motion, based

on undue delay, is unwarranted. See Simmons, 2008 WL 2575649, at *2 (concluding a plaintiff’s


                                                 9
motion to amend to add another defendant was not untimely, even though filed nine months after

the scheduling order deadline, because the plaintiff only learned of the proposed defendant’s

relationship to her employer through discovery).

       C. Undue Prejudice

       Finally, Defendant contends that it will suffer undue prejudice if Plaintiff is permitted to

amend her complaint. (Resp. 8-9.) “Courts typically find prejudice only when the amendment

unfairly affects the defendant[] in terms of preparing [its] defense to the amendment.” Minter,

451 F.3d at 1208 (quoting Patton v. Guyer, 443 F.2d 79, 86 (10th Cir. 1971)). Prejudice occurs

most often “when the amended claims arise out of a subject matter different from what was set

forth in the complaint and raise significant new factual issues.” Id.

       Here, Defendant argues that it would be prejudiced by Plaintiff’s proposed amendment,

because “discovery is nearly half complete.” (Resp. 8.) In addition, Defendant argues that, if the

amendment is allowed, it will be forced to “expend considerable resources” to respond to

“baseless” claims against Sava. (Id.) However, the proposed Amended Complaint involves the

same claims and underlying factual allegations. Thus, it is not evident that additional discovery

would be particularly burdensome on the parties. Further, to the extent Defendant argues that the

amendment would adversely affect the discovery deadlines in this case, the court will entertain

any requests for extensions of those deadlines upon a showing of good cause. Therefore,

Defendant has not shown that undue prejudice will result from the amendment.

       Accordingly, it is




                                                 10
      ORDERED that Plaintiff’s “Motion to Amend Complaint Pursuant to F.R.C.P. 15(a)”

(Doc. No. 53) is GRANTED. Plaintiff is ORDERED to file an amended complaint no later

than Monday, November 4, 2019.

      This 31st day of October, 2019.




                                          11
